NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 23, 2011*
                                  Decided March 23, 2011

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 10‐2929

CAMA DIANE KLENE,                                 Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Southern District of Indiana,
                                                  Indianapolis Division.
       v.
                                                  1:08‐cv‐488‐SEB‐WGH
THE TRUSTEES OF INDIANA
UNIVERSITY,**                                     Sarah Evans Barker,
     Defendant‐Appellee.                          Judge.



                                          O R D E R

      Cama Klene, who has multiple sclerosis and uses a wheelchair, sued Indiana
University for failure to accommodate her disability, 42 U.S.C. § 12132; 29 U.S.C. § 794(a),


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).

       **
        Klene’s complaint names “the Board of Trustees of Indiana University” as the
defendant; we have adjusted the caption to reflect the correct name of that entity. See IND.
CODE § 21‐27‐4‐2.
No. 10‐2929                                                                             Page 2

and for retaliation, 42 U.S.C. § 12203(a), after the School of Social Work removed her from
its program. The district court granted summary judgment for the University, and we affirm
the judgment.

         As a student in the School of Social Work, Klene was required to complete a
practicum, which included a classroom component and a semester‐long placement at an
outside agency. Klene missed the mandatory informational meeting about placements and
as a result submitted her paperwork and preferences for placement nearly three months
late. Still, the School worked with Klene to find a practicum site, and she attempted to
complete her practicum at four different agencies. The first agency rejected Klene after an
interview, citing her “inappropriate self‐disclosure,” and a second agency, an advocacy
group for children’s rights, required physical tasks that Klene could not perform. She
suggested that the School allow her to complete a modified practicum through that agency
anyway: she proposed to work from home under remote supervision of the agency and
participate as a social worker at meetings unaffiliated with the agency, such as Alcoholics
Anonymous and Mothers Against Drunk Driving. The School rejected that idea because it
would not satisfy the essential purpose of the course, which is to simulate the experience of
a social worker observing and interacting with the professionals and their clients on the
premises of an agency. 

        With two failed placements, Klene then began a practicum with a third agency. But
after a few weeks that agency ended Klene’s placement, determining that she lacked
initiative and required extensive supervision. The School then allowed Klene to begin a
practicum with a fourth agency, even though it had never before allowed a student more
than two failed placements. After several weeks, however, the fourth agency terminated
Klene’s placement because, it explained, she had crossed professional boundaries by
allowing patients and staff to push her in her wheelchair. 

        The School informed Klene that she failed the course because she did not complete
the placement component. Under the School’s policy, her failed grade meant that she was
removed from the School of Social Work altogether. Eight months later Klene filed a
complaint with the University’s Office of Affirmative Action, contending that the School
failed to accommodate her disability. Klene later sued the University, arguing that the
School’s failure to allow her to complete the practicum under her proposed home‐based
modification violated Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132, and
Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. She also asserted that the School
changed her grade to an “F” in retaliation for the complaint that she filed with the Office of
Affirmative Action. See 42 U.S.C. § 12203(a). 

      To proceed to trial on her claim for failure to accommodate, Klene had to submit
evidence that she is a qualified individual with a disability and that the School was aware of
No. 10‐2929                                                                                  Page 3

her disability yet failed to provide her with a reasonable accommodation. See Dadian v. Vill.
of Wilmette, 269 F.3d 831, 841 (7th Cir. 2001); Hoffman v. Caterpillar, Inc., 256 F.3d 568, 572
(7th Cir. 2001). The district court cut off Klene at the threshold, finding that she was not a
qualified individual with a disability. And Klene’s retaliation claim failed, the court
continued, because she produced no evidence that her complaint led to her failing grade.

       Klene argues on appeal that she is a qualified individual with a disability because,
she asserts, she could have completed a practicum had the School accepted her proposed
home‐based modification. She offered to the district court, however, only her unelaborated
lay opinion that working from home satisfied the School’s practicum criteria and would not
fundamentally alter the course.

        Educational institutions may be required to make reasonable modifications to their
programs to accommodate students with disabilities, but an accommodation is not
reasonable if it requires a fundamental alteration to the program. Southeastern Community
College v. Davis, 442 U.S. 397, 405, 409‐10 (1979). In the School’s judgment, allowing Klene to
substitute her modified practicum would lower the course’s academic requirements. The
course requires students placed at an agency to “interact with other professionals and
function effectively within an organization.” Klene cannot satisfy this objective with a
home‐based practicum that ignores the necessity of observing and engaging the placement
agency’s professional staff and clients. “When judges are asked to review the substance of a
genuinely academic decision, such as this one, they should show great respect for the
faculty’s professional judgment.” Regents of the Univ. of Mich. v. Ewing, 474 U.S. 214, 225
(1985). Respecting as we must the School’s academic judgment on maintaining its
standards, Klene’s undeveloped lay opinion does not create a triable claim that her
modified practicum was a reasonable accommodation. See Southeastern Community College,
442 U.S. at 409‐10; Powell v. Nat’l Bd. of Med. Exam’rs, 364 F.3d 79, 88 (2d Cir. 2004).

        As to her retaliation claim, Klene has changed course since the summary judgment
proceedings and now maintains that the School retaliated against her by giving her an “F”
instead of an “Incomplete” in her course. But she waived this argument by failing to raise it
to the district court. Everroad v. Scott Truck Sys., Inc., 604 F.3d 471, 480 (7th Cir. 2010). And in
any event, her retaliation claim would fail, as it is undisputed that the School decided to
give Klene a failing grade—and communicated its decision to Klene—months before she
complained to the Office of Affirmative Action.

       Accordingly, we AFFIRM the judgment of the district court.